                         United States District Court
                                   for the
                         Southern District of Florida

Damien Bromfield, Petitioner,       )
                                    )
v.                                  )
                                      Civil Action No. 18-22618-Civ-Scola
                                    )
Warden Bryan K.        Dobbs,   and )
others, Respondents.

      Order Adopting Magistrate Judge’s Report And Recommendation
       This case was referred to United States Magistrate Judge Lisette M. Reid,
consistent with Administrative Order 2003-19 of this Court, for a ruling on all
pre-trial, nondispositive matters and for a report and recommendation on any
dispositive matters. (ECF Nos. 2, 21.) On January 16, 2019, Judge Reid issued
a report, recommending that, the Court deny the petition for writ of habeas
corpus, deny the petitioner’s motion for temporary restraining order, and
dismiss the case. (Report of Magistrate, ECF No. 23.) The Petitioner has not
filed objections to the report, and the time to do so has passed.
       The Court has considered Judge Reid’s report, the record, and the
relevant legal authorities. The Court finds Judge Reid’s report and
recommendation cogent and compelling. The Court affirms and adopts Judge
Reid’s report and recommendation (ECF No. 23). The Court denies the motion
for temporary restraining order and/or preliminary injunction (ECF No. 4) and
denies the petition for writ of habeas corpus (ECF No. 1). Finally, the Court
directs the Clerk to close this case. Any pending motions are denied as moot.
       The Clerk is ordered to mail a copy of this order to the address listed
below.
       Done and ordered, at Miami, Florida, on January 31, 2019.

                                           _______________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
Copy to:
Damien Bromfield,
59837-018
Miami FCI
Federal Correctional Institution
Inmate Mail/Parcels, Post Office Box 779800
Miami, FL 33177
